Title: C. W. F. Dumas to John Adams: A Translation, 18 May 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir
The Hague, 18 May 1781

Since my last letter of the 13th, with the enclosure from France directed to you, I have been somewhat troubled because I did not know that Messrs. De Neufville received the packet that contained the enclosure.
The memorial is sufficiently known throughout the republic and Europe at this time. This is due to the dispatches from the publishers as much as it is to the vying newspapers that have repeated its publication. The Courier du Bas Rhin has doubled its pages so as not to divide up this interesting piece, or so it says. The added remarks stating that the president has accepted the memorial and has also sponsored it, are replies from the editor, and have nothing to do with me, who simply recommended that nothing be changed.
Moreover, the piece has gained general approval, even with those who do not find it pleasing. The man that I sent out to report back on the public’s response has not heard a critical word but rather several words of praise. As for the possible repercussions, everyone is waiting in silence.
This morning, Messrs. of Amsterdam made a strong and serious remonstrance at the Assembly of Holland, which was perfectly unexpected and unforeseen, and has dismayed some and pleased others. I will have a copy of it tomorrow or the next day and will inform you of its contents.
Meantime, I must finish this letter so I do not miss the post. I am with great respect, sir, your very humble and very obedient servant

Dumas

